 


110 HR 4105 IH: Medicare Recovery Audit Contractor Program Moratorium Act of 2007
U.S. House of Representatives
2007-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4105 
IN THE HOUSE OF REPRESENTATIVES 
 
November 7, 2007 
Mrs. Capps introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To impose a moratorium on the use of recovery audit contractors under the Medicare Integrity Program. 
 
 
1.Short TitleThis Act may be cited as the Medicare Recovery Audit Contractor Program Moratorium Act of 2007.  
2.Medicare recovery audit contractor program moratorium 
(a)In generalExcept as provided in subsection (c), the Secretary of Health and Human Services— 
(1)shall suspend all further activities under the Medicare recovery audit contractor program (as defined in subsection (e)(2));  
(2)shall not permit recovery audit contractors— 
(A)to identify any additional underpayments or overpayments; or 
(B)to effect any additional recoupments; and 
(3)shall not enter into any new contracts under the program.  
(b)TerminationThe moratorium effected under subsection (a) shall end one year after the date of the enactment of this Act.  
(c)Applicability 
(1)Protection of Appeal RightsSubsection (a) shall not affect appeals under the Medicare recovery audit contractor program. 
(2)Medicare Secondary Payer ActivitiesSubsection (a) shall not affect Medicare secondary payer activities performed by recovery audit contractors.  
(d)Reports 
(1)CMS report evaluating the program 
(A)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Centers for Medicare & Medicaid Services shall submit to the Congress a report evaluating the Medicare recovery audit contractor program.  
(B)Contents of reportSuch report shall include the following information, with respect to the Medicare recovery audit contractor program: 
(i)The number of claims provided by the Centers for Medicare & Medicaid Services to recovery audit contractors. 
(ii)The number of claims requested by recovery audit contractors. 
(iii)The number of claims reviewed by recovery audit contractors. 
(iv)The number of claims described in clause (iii) reviewed through an automated process and the number of such claims otherwise reviewed by recovery audit contractors.  
(v)The number and dollar amount of claims that recovery audit contractors sought to recoup after identifying such claims as overpayments. 
(vi)The number of appeals made by providers and suppliers in response to recoupment of payments by a recovery audit contractor.  
(vii)The outcome of such appeals. 
(C)Form of data 
(i)The information described in subparagraph (B) shall be reported— 
(I)for activities under the Medicare recovery audit contractor program in each calendar quarter; and 
(II)on a national, State, and county basis and according to provider group. 
(ii)Information described in subparagraph (B) concerning appeals shall be reported by appeal level.  
(2)GAO report 
(A)In generalNot later than 60 days after the date the report is submitted to the Congress under paragraph (1), the Comptroller General of the United States shall submit a report to the Congress regarding the use of recovery audit contractors in the Medicare Integrity program. 
(B)Contents of reportSuch report shall include the following: 
(i)An examination of the information described in each of clauses (i) through (vi) of paragraph (1)(B). 
(ii)An examination of the role of recovery audit contractors in the Medicare oversight process. 
(iii)A comparison of the roles of recovery audit contractors with the roles of quality improvement organizations and Medicare administrative contractors. 
(iv)An examination of the extent to which the process used by recovery audit contractors is consistent with Medicare policy regarding claims denials and appeals.  
(C)RecommendationsSuch report shall include recommendations— 
(i)to improve the accuracy and efficiency of recovery audit contractors; and 
(ii)to ensure compliance of recovery audit contractors with Medicare policy concerning denials and appeals.  
(3)Quarterly reports 
(A)In generalNot later than 60 days after the end of each calendar quarter beginning after the end of the moratorium under subsection (a), the Administrator of the Centers for Medicare & Medicaid Services shall submit to the Congress a report on the conduct of the Medicare recovery audit contractor program during the quarter.   
(B)Contents of reportEach report under subparagraph (A) shall include, with respect to a quarter, the information described in each of clauses (i) through (vi) of paragraph (1)(B) for such quarter.  
(C)Form of dataThe information required under subparagraph (B) shall be reported on a national, State, and county basis and according to provider group. 
(e)DefinitionsFor the purposes of this section: 
(1)Medicare administrative contractorThe term Medicare administrative contractor has the meaning given such term in section 1874A of the Social Security Act (42 U.S.C. 1395kk–1). 
(2)Medicare recovery audit contractor programThe term Medicare recovery audit contractor program means recovery audit contractor— 
(A)activities under section 306 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173); and 
(B)activities under section 1893(h) of the Social Security Act (42 U.S.C. 1395ddd(h)). 
(3)Medicare secondary payer activitiesThe term Medicare secondary payer activities means an activity undertaken to obtain compliance with, and enforce, section 1862(b) of the Social Security Act.  
(4)ProviderThe term provider means a provider of services as defined in section 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)). 
(5)Quality improvement organizationThe term quality improvement organization means a utilization and quality control peer review organization as defined in section 1152 of the Social Security Act (42 U.S.C. 1320c–1).  
(6)Recovery audit contractorThe term recovery audit contractor means a contractor operating under the Medicare recovery audit contractor program. 
(7)SupplierThe term supplier has the meaning given such term in section 1861(d) of the Social Security Act (42 U.S.C. 1395x(d)). 
(f)Conforming Amendments 
(1)Social Security ActSection 1893(h)(1) of the Social Security Act (42 U.S.C. 1395ddd(h)(1)) is amended by striking Under the Program and inserting Subject to section 2 of the Medicare Recovery Audit Contractor Program Moratorium Act of 2007, under the Program. 
(2)Medicare Prescription Drug, Improvement, and Modernization Act of 2003Section 306(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is amended by striking The Secretary shall conduct and inserting Subject to section 2 of the Medicare Recovery Audit Contractor Program Moratorium Act of 2007, the Secretary shall conduct.   
(g)Technical AmendmentSection 306(f) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is amended by striking information’ means information and all that follows.  
 
